 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ** *
 7   JAMES A TURPIN,                                       Case No. 2:16-cv-01695-RFB-PAL
 8                       Plaintiff,                                            ORDER
 9           v.
10   COMMISSIONER OF SOCIAL SECURITY,
11                      Defendant.
12
13          Before the Court is Plaintiff’s Petition for Attorney Fees and the parties’ Stipulation for the
14   Award and Payment of Attorney Fees. ECF Nos. 26, 27. For the reasons stated in the Petition and
15   Stipulation, the Court finds that the requested fees are reasonable pursuant to 28 U.S.C. § 2412(d).
16          IT IS ORDERED that [27] Stipulation for the Award and Payment of Attorney Fees is
17   GRANTED. Counsel Cyrus Safa is awarded attorney fees in the amount of $4,744.59. IT IS
18   FURTHER ORDERED that [26] Petition for Attorney Fees is DENIED as moot.
19
20          DATED: March 8, 2019.
21
                                                           __________________________________
22
                                                           RICHARD F. BOULWARE, II
23                                                         UNITED STATES DISTRICT JUDGE
24
25
26
27
28
